DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Request for Continued Examination under 37 CFR 1.114 filed 16 June 2022 and the amendments filed 06 June 2022 for the application filed 16 August 2019. Claims 1-12 are pending (previously, Claim 13 was canceled, and Claims 9-12 were withdrawn without traverse in the reply filed 08 February 2021; presently, Claims 1, 2, 4, and 6 are amended).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 June 2022 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/EP2018/054595 filed 23 February 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (GB1703258.2 filed 28 February 2017) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, there is insufficient antecedent basis for “the flow of buffer” in lines 6-7. Claims 2-8 are also rejected due to their dependence on Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over BISSCHOPS et al. (US PGPub 2009/0218286 A1) in view of BANGTSSON et al. (US PGPub 2012/0091063 A1) and further in view of HENNEMANN et al. (US Patent 6,098,646).
Regarding Claim 1, BISSCHOPS discloses a device for the chromatographic separations of biopharmaceuticals comprising multiple columns based on size exclusion chromatography (p0001, p0002): “a modular chromatography system comprising of pumps, columns and valve manifolds, arranged in such a way that it allows purification of a biopharmaceutical from a feed mixture” (i.e., a method for performing size exclusion chromatography separation or desalting of a target from a sample in a system; p0038). 
	The disclosed device comprises one or more columns connected to a valve manifold comprising multiple inlets and outlets (i.e., a… valve arrangement; p0039); the valve manifold can accommodate as many inlets and outlets required (p0061) from four to eight columns connected in series as a simulated moving bed (p0056-0057). In the chromatography system 32, all system inlets 24 and outlets 30 of pumps 26, vessels, containers, and columns 31 are regulated through the valve unit body of a single valve unit 28, i.e., each column 31 has an inlet and outlet that feeds to and from the single valve unit (FIG. 8; p0055). The valve manifold is used to select the appropriate solutions from storage containers and to direct column effluent to either waste or product collection containers (p0061); such solutions include those used for loading (e.g., buffers), washing (e.g., cleaning reagents), eluting, regenerating, and equilibrating the columns (p0038; i.e., wherein said… valve arrangement comprises a first inlet for inputting the first buffer solution, a second inlet for inputting the washing fluid, a third inlet for receiving fluid from said columns, and a first outlet leading to valve means for diverting fluid to a waste arrangement or a target collection arrangement; FIG. 8; p0055). 
The chromatography columns are configured such that multiple columns are connected in series (i.e., providing a system with… columns at least two of which are connectable in series; p0058) to allow for continuous fractionation processes similar to conventional simulated moving bed (SMB) processes; such a configuration allows for high degrees of control (p0057). An exemplary chromatography system is shown in FIG. 10 comprising four sets (33, 36, 37, and 40) of serially connected column pairs, with two sets each being connected to a storage tank (34 and 38) and an outlet (35 and 39).
BISSCHOPS further discloses a three-column system (i.e., providing a system with at least three columns) wherein a first column (i.e., a column) is continuously loaded with sample feed and serially connected to a second column (i.e., another of the columns) while a third column (i.e., at least one further column) is washed, eluted, and regenerated (p0056):
“the system consists of three columns with valve manifolds in between them… [t]his combination allows [a] continuous process as normally conducted in a merry-go-round system. This involves continuous feeding of at least one column, generally two columns in series. The third column is washed, eluted and/or regenerated while the first and second column[s] are being loaded…” (emphases added)

As disclosed, the feed solution is fed to the first column; once the resin in the first column is saturated, the second column in the series is loaded. While BISSCHOPS may not have explicitly disclosed that the second column is fed feed solution from the outlet of the first column, BISSCHOP teaches the two columns are serially connected. A first column and a second column that are serially connected are considered to have a configuration such that the outlet from the first column is fed to the inlet of the second column. Thus, one of ordinary skill in the art would find that the serially connected first and second columns disclosed by BISSCHOPS implies no other input to the second column other than from the outlet of the first column (i.e., connecting in series a column containing the target with another of the columns). If this were not the case, i.e., if feed solution is loaded onto the second column having not passed through the first column, then the columns would not be considered serially connected.
Further, BISSCHOPS discloses that “[t]he third column is washed… while the first and second column[s] are being loaded” (emphases added), step iii of the claimed method is met (i.e., washing… at least one further column with a washing fluid at the same time as the target is being transported by a flow of buffer comprising a first buffer solution from said column containing the target to said another of the columns).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    194
    400
    media_image2.png
    Greyscale

	BISSCHOPS further discloses the presence of monitors connected to the system at the inlets and outlets of the columns (i.e., a first detector; p0039); such monitors measure relevant process conditions, including UV absorbance (p0039), which provides data indicating the presence of analytes in solution. While BISSCHOPS does not explicitly disclose a sensor line connected to each detector, such lines are implied especially with monitors capable of measuring UV absorbance (e.g., data/information lines) (i.e., the first detector for detecting the presence of the target is connected to a first sensor line, wherein the first sensor line is connected to the… valve arrangement; p0039).
However, BISSCHOPS is deficient in explicitly disclosing the washing step is initiated in response to a first detector detecting the target being transported by the flow of buffer from said column containing the target to said another of the columns.
	BANGTSSON discloses a method for operating a chromatography column comprising a plurality of columns 39, 47, 59 each having detectors 33, 45, 53, 65 at inlets and outlets to the columns (FIG. 3; p0031). These detectors are connected to a determining unit 71 adapted to detect signals from the detectors to control the chromatography system by a control unit 73, e.g., the starting of new wash steps (p0031): “[t]he determining unit 71 and all the valve blocks and T-valves and pumps are further connected to a control unit 73… which is adapted to control the chromatography system in terms of when to… change flow rates, start new wash steps, etc.”. These detectors measure UV absorbance in feed material and effluent sent to and exiting from the columns (p0023; Claim 8) and thus, can inherently detect when analyte is exiting a column outlet.
During a chromatography process, feed is introduced into first column 39, which is serially connected to second column 47 (p0034); upon reaching a predetermined value as measured by the detectors, the feed is redirected to the second column 47 and wash liquid is passed into the first column 39 (p0034-0035). This elute-transfer-wash cycle is repeated with each successive column and cycling back to the first column (p0036, p0041, p0044). The use of these detectors to determine when to begin a washing step in a column and when to redirect feed to another column advantageously allows for the automated control of the chromatography process thereby providing a more efficient separation/analysis (p0028). Furthermore, by automatically adjusting switching points based on the measurements obtained from each column, the detection system can compensate for any changes in mass or variations in feed concentrations loaded into each column (p0045). Thus, one of ordinary skill in the art at the time of the filing of the invention would have found it obvious to incorporate the claimed limitation of initiating a washing step when a first detector detects the target being transported by the flow of buffer from said column containing the target to said another of the columns because such a use of detectors for advantageously automating a chromatography process is disclosed by BANGTSSON in the method of performing SEC disclosed by BISSCHOPS.
BANGTSSON is seemingly differentiated from the claimed limitation that “washing is performed in response to a first detector detecting the target being transported by the flow of buffer” in that BANGTSSON discloses the predetermined values represent breakthrough and saturation points (p0044), i.e., the washing step is apparently induced when a predetermined breakthrough or saturation value has been reached. However, this disclosure still reads on the claimed limitation because the act of measuring the predetermined values by the detectors as column effluent flows by meets the limitation of “detecting the target being transported by the flow of buffer” (i.e., there is no requirement by the claimed invention that limits this “detecting” to a specific type of detection). 
Modified BISSCHOPS is deficient in disclosing the valve arrangement is a multi-position valve.
However, multi-position or multi-port valves are well-known in the field of fluid transport. For example, HENNEMANN discloses a dispensing system for dispensing chemicals to a plurality of utilization points by using a multi-port valve (abstract). Such a multi-port valve can be used instead of a multi-valve manifold to advantageously provide significant savings in terms of costs, complexity, and size (c2/35-37). While HENNEMANN discloses such a valve for use in cleaning utilizations (c1/18-28), such disclosures are only exemplary; the prior art disclosure is generally directed toward a multi-port valve for distributing a plurality of chemicals. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use” (In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); MPEP §2123 II). Because BISSCHOPS discloses a multi-valve manifold, which HENNEMANN explicitly teaches is inferior compared with the disclosed multi-port valve, one of ordinary skill in the art – in this case, fluid delivery technology, not necessarily size exclusion chromatography – prior to the effective filing date of the claimed invention would find it obvious to substitute the superior multi-port valve of HENNEMAN for the multi-valve manifold of modified BISSCHOPS because such a substitution would reduce complexity, size, and cost of operating whatever machinery or system in which such a valve was installed.
Furthermore, regarding the limitation that “the washing comprises introducing the flow of washing fluid in the at least one further column through the multi-position valve arrangement at the same time as transporting the flow of buffer comprising the first buffer solution through the multi-position valve arrangement from said column containing the target to said another of the columns”, such a limitation follows from the substitution of the multi-port valve of HENNEMANN for the multi-valve manifolds disclosed by BISSCHOPS. Instead of having effluent flow from each column into their own respective valves arranged in a manifold, the effluent from each column will pass through the one individual multi-port valve disclosed by HENNEMANN. Similarly, the influent to each column will also pass through the one individual multi-port valve. Thus, the cited limitation is made obvious by modified BISSCHOPS. 
Regarding the limitation that the method utilizes three or four columns to pass a target therethrough before being collected, one of ordinary skill in the art would find obvious to provide three or four serially connected columns for target purification because this is simply a duplication of parts, namely the two serially connected columns taught by BISSCHOPS. The mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP §2144.04). If a target in a sample requires further purification beyond a two-column treatment, it would be obvious to one of ordinary skill in the art to provide additional columns. In fact, BISSCHOPS discloses systems of four to eight columns.
	Regarding Claim 2, modified BISSCHOPS makes obvious the method for performing SEC of Claim 1. BISSCHOPS further discloses that in the described “merry-go-round” system, the washed third column is then connected to the outlet of the second column (i.e., connecting an outlet of said another of the columns to an inlet of the at least one washed further column), the first column is subjected to the described wash procedure, and the sample feed is directed to the second column (p0056). As is common practice in the art, in the merry-go round process, whenever a column is washed, the adsorbed target is eluted from the column and collected (i.e., subsequently collecting the target from the outlet of the washed column; p0025).
	Regarding Claim 3, modified BISSCHOPS makes obvious the method for performing SEC of Claim 1. BISSCHOPS further discloses that in the described “merry-go-round” system, the washed third column is connected to the outlet of the second column, the first column is subjected to the described wash procedure, and the sample feed is directed to the second column and so on in a continuous process (i.e., transporting the target in series from the outlet of said another of the columns through said at least one washed further column and one or more additional columns in any order; p0056). As is common practice in the art, in the merry-go round process, whenever a column is washed, the adsorbed target is eluted from the column and collected (i.e., collecting the target from the last additional column or the washed column; p0025). BISSCHOPS further discloses larger systems, including those with four to eight columns (i.e., and one or more additional columns; p0057).
Regarding Claim 4, modified BISSCHOPS makes obvious the method for performing SEC of Claim 1. BISSCHOPS further discloses monitors connected to the system inlets and outlets to monitor relevant conditions, including UV absorbance; while BISSCHOPS does not explicitly disclose a sensor line connected to each detector, such lines are implied especially with monitors capable of measuring UV absorbance (e.g., electrical lines) (i.e., a second detector for detecting the target connected to a second sensor line, wherein the second sensor line is connected to the multi-position valve arrangement) and pumps for transferring any of the fluids involved in the chromatography process (i.e., one or more pumps for pumping buffer and washing fluid; p0039).
BISSCHOPS further discloses storage containers from which the valve manifolds select the appropriate solution (p0061); while BISSCHOPS may not have explicitly disclosed such “appropriate solution” includes buffer or washing fluids, one of ordinary skill in the art would find such claimed limitations to be inherent because BISSCHOPS discloses equilibrating and washing columns, i.e., common steps that require buffer solutions and washing fluids (i.e., a supply of the first buffer solution; a supply of said washing fluid; p0018, p0038, p0056, p0057). Further, while BISSCHOPS may not have explicitly disclosed the first buffer solution and the washing fluid are respectively connected with the first and second inlets of the multi-position valve arrangements, such connections are a simple matter of rearrangement of parts obvious to one of ordinary skill in the art for the proper practice of the claimed method. BISSCHOPS discloses these solutions are drawn by the valve manifold thereby implying the solutions pass through valve inlets; whether these valve inlets are considered first or second inlets is of no significance absent a showing of significance or criticality. The claimed locations of the components are prima facie obvious and do not modify the operation of the invention and further, do not add patentable significance (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP §2144.04).
Regarding Claim 5, modified BISSCHOPS makes obvious the method for performing SEC of Claim 4. As presently claimed, step a) is interpreted to involve washing a third column while injecting a target-containing sample solution to a first column for purifying/separating the target from the sample solution through the first column and in a serially connected second column. Step b) is interpreted to involve the continued purification/separation of the target through a serial connection with the now-washed third column whereby buffer fluid is passed through the second column to the third column while simultaneously the fourth column is washed. These sequential steps wherein a downstream column is washed while target is purified/separated in preceding columns is continued, e.g., in step c), the third column is connected to the fourth column and buffer is passed through the third column into the fourth column while washing fluid is passed through the first column. Finally, in step d), the method is interpreted to require connecting the first column to the second column and collecting effluent from the fourth column while simultaneously washing the third column to end the cycle.
The claimed method steps are directed toward specific steps inherent in the “merry-go-round” processes (p0055-0058) in the chromatography system disclosed by BISSCHOPS, which includes valve manifolds, columns, detectors, and pumps and containers (p0039-0041, p0061). BISSCHOPS teaches that multiple columns can be used in such a process wherein some of the columns are connected in series in separating/purifying target molecules while simultaneously, the other columns are washed and regenerated (i.e., steps a, b, and c; p0038, p0058, e.g., see schemes illustrated in FIG. 10 and 12). Purified solutions and waste are subsequently sent to the appropriate storage containers (i.e., step d; p0061).
Regarding Claim 6, modified BISSCHOPS makes obvious the method for performing SEC of Claim 1. As further described in the rejections of Claims 4 and 5, BISSCHOPS discloses a modular SEC system comprising multiple columns (p0039), including four columns (p0057), for separating a target from a sample, whereby a “merry-go-round” system serially connects two columns and simultaneously loads sample onto those two columns while washing a third column (p0056). The claimed valve arrangements and columns, e.g., each column having an inlet and an outlet, the valve arrangement having inlets for buffers, washing fluid, and column effluent, and outlet for collection, and the claimed detectors, pumps, buffer and washing fluid supplies, and means for injecting sample, are all taught or inherently disclosed by BISSCHOPS as described in the rejection of Claim 4. The claimed method of separating a target from a sample is taught by BISSCHOPS as described in the rejection of Claim 5.
Regarding Claim 7, modified BISSCHOPS makes obvious the method for performing SEC of Claim 1. BISSCHOPS further discloses the process is a “merry-go-round” continuous process whereby a target is first separated over at least two serially connected columns (e.g., columns 1, 2…, n), while the immediate downstream column is washed (e.g., column n+1) such that in the next step, the just washed downstream column is appended to the separating columns (e.g., columns 2, 3… n, n+1), while the first column in the separating columns is washed (e.g., column 1); (see p0056 regarding the “merry-go-round” separation cycle and p0057 regarding a four column setup). The claims toward designating a column a number or an order does not add any patentable significance to the claimed invention. Matters relating to ornamentation or limitations which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (MPEP §2144.04).
Regarding Claim 8, modified BISSCHOPS makes obvious the method for performing SEC of Claim 1. BISSCHOPS further discloses the one or more columns are subject to the same flow rate (i.e., wherein the flow rate into each column is controlled to be substantially identical; p0014).

Response to Arguments
	Applicant’s amendments and arguments filed 06 June 2022 have been fully considered but are not persuasive. 
	Applicant’s arguments are primarily directed toward the BANGTSSON prior art (pg. 10-11). Applicant argues that BANGTSSON fails to teach or suggest washing of a further column in response to a first detector detecting a target being transported by a flow of buffer from a column containing the target to another column at the same time; BANGTSSON fails to identify which column is washed and whether it is at the same time as target is being transported (pg. 10, bottom).
	The Examiner respectfully disagrees.
	The rejection relies on the primary prior art BISSCHOPS to teach the washing of “a further column” while a target is being transported by a flow of buffer from “a column” to “another column” at the same time. The prior art BANGTSSON was relied upon to teach the use of a detector to detect analyte passing from one column to another to initiate the washing step. It is agreed that BANGTSSON fails to explicitly disclose the “further column” that is being washed while target analyte is transported from “a column” to “another column”; this part of the limitation, i.e., the column that is being washed and the columns to and from which the analyte is being transferred, is disclosed by BISSCHOPS. BANGTSSON was relied upon to disclose that detectors at column outlets monitor column effluent to determine when a predetermined value of breakthrough/saturation has been reached before initiating a washing step, i.e., as column effluent is passed by the detector continuously (i.e., as target is transported from one column to another), a washing step is initiated based on the detector’s measurements exceeding a predetermined threshold (i.e., a washing step is performed in response to the detector). The timing of such a wash step, i.e., at the same time as the target transfer is occurring, is disclosed by BISSCHOPS.
	Applicant further argues that the multi-position valve disclosed by HENNEMANN would not have been used as substitute for the multi-valve manifold disclosed by BISSCHOPS because (1) one of ordinary skill would have no reason to modify BISSCHOPS on the account that HENNEMANN discloses advantages unrelated to chromatography and (2) HENNEMANN is non-analogous art because HENNEMANN addresses problems in cleaning products associated with laundry machines (pg. 11).
	The Examiner respectfully disagrees.
	HENNEMANN may have relied upon examples in the cleaning industry, but such reliance is only exemplary and does not take away from the fact that HENNEMANN teaches the advantages of a multi-port valve over a multi-valve manifold, i.e., the prior art disclosure is generally directed toward a multi-port valve for distributing a plurality of chemicals. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use” (In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); MPEP §2123 II). Because BISSCHOPS discloses a multi-valve manifold, which HENNEMANN explicitly teaches is inferior compared with their multi-port valve, one of ordinary skill in the art – in this case, fluid delivery technology, not necessarily size exclusion chromatography – would find it obvious to substitute the superior multi-port valve of HENNEMAN for the multi-valve manifold of BISSCHOPS because such a substitution would reduce complexity, size, and cost of operating whatever machinery or system in which such a valve was installed.
	All other arguments have been indirectly addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777